DETAILED ACTION
Claims 1-20 and 22 were filed with the amendment dated 02/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments overcome the prior art rejections.  However, based on applicant’s amendments, there are now 35 USC 112b rejections and a double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-5, 7-9,  and 12-16 of co-pending Application No. 16/925,887 (“reference” application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the .
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective valve" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 was amended to 
Claim 1 recites the limitation "the closed position" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 5, the phrase “each of said metering bodies…from the bladder to the treatment device” (lines 5-8) renders the claim indefinite because claim 5 now repeats what is in claim 1.  Did claim 5 intend to recite additional information?
With regard to claim 5, the phrase “a nozzle valve” renders the claim indefinite.  Is the nozzle valve of claim 5 the same as or different from the “respective valve” of line 17 of claim 1?  Was the subject matter of entire claim 5 intended to be canceled from claim 5 and placed into claim 1?
With regard to claim 7, the phrase “a nozzle valve” renders the claim indefinite.  Is the nozzle valve of claim 7 the same as or different from the “respective valve” of line 17 of claim 1?  
Dependent claims 2-11 depend from a rejected claim and, therefore, are also rejected.

Allowable Subject Matter
Claims 12-20 and 22 are allowed.
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Kirschner and Richter are the closest prior art of record. Kirschner, as modified by Richter do not teach or suggest “each of said metering bodies being removably attached to the corresponding discharge nozzle, with attachment of the metering body to the corresponding discharge nozzle causing the respective valve to shift out of the closed position and thereby permit the flow of the corresponding liquid component from the bladder to the treatment device” as required by claim 1. Kirschner (EP0358317) and Richter (U.S. Pat. No. 4,913,316) both disclose a metering device with metering bodies that are separate from and do not attach to the corresponding discharge nozzle to cause the respective valve to shift.
The following is a statement of reasons for the indication of allowable subject matter:  Apps (U.S. Pat. No. 5,163,587) is the closest prior art of record.  Apps does not teach or suggest “said container tray comprising an upright support surface associated with the nozzle connector… and an upright framework, wherein said upright framework comprises a rigid tubing structure with a base and an upright frame, wherein said container tray is attached to said upright frame in the framework” (claim 12).  Apps discloses container trays (22) that stack on top of each other.  Apps does not have a separate upright framework comprising a rigid tubing structure with a base and an upright frame on which the container tray is attached.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753